Citation Nr: 1521031	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  09-38 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to posttraumatic stress syndrome (PTSD).

2.  Entitlement to an increased rating for hemorrhoids currently evaluated as 20 percent disabling.

3.  Entitlement to service connection for pseudofolliculitis.

4.  Entitlement to service connection for bowel incontinence, secondary to service connected residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1985. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran requested a hearing before a Veteran Law Judge, and subsequently withdrew the request in May 2015.


FINDING OF FACT

In May 2015, prior to the promulgation of a decision in this appeal, the Veteran, through his representative, submitted a statement in which he withdrew his appeals currently before the Board.


CONCLUSIONS OF LAW

The criteria for withdrawal of the appeal with respect to the issues of entitlement to service connection for PTSD, entitlement to service connection for pseudofolliculitis, entitlement to an increased rating for hemorrhoids, and entitlement to service connection for bowel incontinence, secondary to service connected residuals of prostate cancer have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204(b), (c) (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdraw in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  See 38 C.F.R. § 20.204.

In May 2015, the Veteran, through his representative, submitted a statement requesting to withdraw his pending appeal for entitlement to service connection of PTSD, service connection for pseudofolliculitis, an increased evaluation for hemorrhoids, and service connection for bowel incontinence, secondary to service connected residuals of prostate cancer.  Hence, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this claim and it is dismissed without prejudice.


ORDER

The appeal on the issue of entitlement to service connection for PTSD is dismissed.

The appeal on the issue of entitlement to service connection for pseudofolliculitis is dismissed.

The appeal on the issue of entitlement to an increased evaluation for service connection for hemorrhoids is dismissed.

The appeal on the issue of entitlement to service connection for bowel incontinence, secondary to service connected residuals of prostate cancer is dismissed.

____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


